NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                          JUL 29 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

VILAYCHITH KHOUANMANY,                           No. 20-16594

                Plaintiff-Appellant,             D.C. No. 2:19-cv-02983-SRB-JZB

 v.
                                                 MEMORANDUM*
PAUL PENZONE, Sheriff of Maricopa
County Sheriff's Office, Jail Commander,
Estrella Jail; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                              Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and M. SMITH, Circuit Judges.

      Federal prisoner Vilaychith Khouanmany appeals pro se from the district

court’s judgment dismissing for failure to comply with its orders her action

alleging constitutional claims arising out of her incarceration in multiple jails and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
prisons. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion. Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992). We affirm.

      The district court did not abuse its discretion in dismissing Khouanmany’s

action without prejudice because Khouanmany failed to comply with the district

court’s orders to file an amended complaint that complied with the Federal Rules

of Civil Procedure and the court’s local rules, despite multiple warnings that failure

to do could result in dismissal. See id. at 1260-63 (setting forth factors for

determining whether a pro se action should be dismissed under Rule 41(b) and

requiring “a definite and firm conviction” that the district court “committed a clear

error of judgment” in order to overturn such a dismissal (citation and internal

quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      All pending motions and requests are denied.

      AFFIRMED.




                                           2                                      20-16594